This is an action to recover damages for malicious prosecution. Plaintiff’s complaint alleges special damages in that by reason of the malicious prosecution he lost income both from his employment by private investigators and detective agencies and from customers on a bread delivery route. Defendant appeals from so much of an order as denies her motion to require plaintiff to furnish the names and addresses of the private investigators and detective agencies who ceased to employ him; the names and addresses of his employer and of the *853customers of the employer; and plaintiff’s income. Order modified on the law and the facts by granting the motion to require plaintiff to give the names and addresses of the investigators and detective agencies who ceased to employ him; the names and addresses of his employer and of the customers of this employer; and plaintiff’s income, as set forth in items 1, 2, 3, 4, and 8 of the notice of motion and the supplement thereto, and as so modified the order is affirmed, with $10 costs and disbursements to appellant. The particulars are to be served within twenty days after the entry of the order hereon. Plaintiff, having alleged special damage in his complaint, cannot withhold the names and addresses of the persons who discharged him from his employment after his arrest or who refused to do business with him or the particulars of his income. (Mussinan V. Willner Wood Co., 69 App. Div. 448; Cohen v. Eagle Pencil Co., 168 App. Div. 952; Hainbach v. York Feather é Down Corp., 273 App. Div. 814; Santoro v. Star & Crescent Milling Co., 244 App. Div. 750.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.